EXHIBIT 10.3

 

LINE OF CREDIT AGREEMENT

(WOD Markets LLC)

 

THIS LINE OF CREDIT AGREEMENT (the "Loan Agreement") is made and entered into on
the date first written on the signature page hereto by and between WOD MARKET
LLC, a Colorado limited liability company ("Borrower"), and WOD RETAIL SOLUTIONS
INC., f/k/a Elite Data Services Inc., a Florida corporation ("Lender"). Borrower
and Lender are each a “Party, and collectively referred to as the “Parties” in
this Loan Agreement.

 

In consideration of the mutual covenants and agreements contained herein, the
Parties agree as follows:

 

1. LINE OF CREDIT. Lender hereby establishes for a period ending December 31,
2018, or on a date mutually agreed to by the Parties (the "Due Date") a line of
credit (the "Credit Line") for Borrower in the principal amount of Eight Million
Dollars ($8,000,000.00) (the "Credit Limit") as described herein. In connection
herewith, Borrower shall execute and deliver to Lender a Convertible Note (the
“Note”) in the amount of the Credit Limit, attached hereto as Exhibit A,
satisfactory to Lender. All sums advanced on the Credit Line, pursuant to the
terms of this Loan Agreement shall become part of the principal amount of said
Note.

 

2. ADVANCES. Any request for an advance (each an “Advance” and collectively
referred to as the “Advances”) may be made from time to time by the Borrower;
provided, however, any requested Advance will not, when added to the outstanding
principal balance of all previous Advances, exceed the Credit Limit. Requests
for Advances must be made in writing by such officer of Borrower authorized by
it to request such Advances. Until such time as Lender may be notified
otherwise, Borrower hereby authorizes its president to request Advances. Lender
may deposit or credit the amount of any requested Advance directly to Borrower's
bank account. Lender may refuse to make any requested Advance if an event of
default has occurred and is continuing hereunder either at the time the request
is given or the date the Advance is to be made, or if an event has occurred or
condition exists which, with the giving of notice or passing of time or both,
would constitute an event of default hereunder as of such dates.

 

3. INTEREST. The unpaid principal amount (also referred to herein as the
“Principal Balance”) shall bear no interest from the date of execution of the
Note until paid in full.

 

4. REPAYMENT. The entire unpaid Principal Balance of the Note, together with any
unpaid charges or fees hereunder, shall be due and payable on the Due Date,
automatically converted into fully paid and nonassessable units (the “Units”) of
membership interest, no par value, of Borrower (the “Membership Interest”),
pursuant to the terms of the Note, attached hereto in Exhibit A.

 

5. CONVERSION. On the Due Date (also referred to in this Section 5 as the
“Conversion Date”), this Note shall be automatically converted into fully paid
and nonassessable Units of Membership Interest in the Borrower (the
“Conversion”). Such Conversion shall be effected by the surrender of this Note
to the Borrower, at the principal office of the Borrower, whereupon the Borrower
shall (a) pay to the Lender the Principal Balance and (b) issue and deliver to
the Lender certificate(s), if applicable, or statement of listed members of the
Borrower, for Membership Interest representing the Units registered in the name
of the Lender and this Note shall be cancelled and marked “Paid in Full.” Such
Conversion shall be deemed to have been effected as of the close of business on
the Conversion Date, and at such time, the rights of the Lender with respect to
the Principal Balance and this Note shall cease and the Lender shall be deemed
to have become the holder of record of the Units of Membership Interest
received. The Lender agrees that such Units shall be subject to any and all
restrictions on transfer applicable to the Membership Interest of the Borrower,
pursuant to the Borrower’s Operating Agreement (the “Operating Agreement”) dated
on or about February 27, 2014, and as may be amended during this term of this
Note.

 



  1

   



 

6. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Loan Agreement and to make the advances provided for herein, Borrower represents
and warrants to Lender as follows:

 

(a) Borrower is a duly organized, validly existing, and in good standing under
the laws of the State of Colorado, with the power to own its assets and to
transact business in the jurisdiction where its business is conducted.

 

(b) Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents, including required shareholder consents.

 

(c) The execution, delivery and performance of this Loan Agreement and each
document incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.

 

(d) There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse effect on
the financial condition of Borrower or the operation of its business.

 

7. EVENTS OF DEFAULT. In the event of the occurrence of an event of default the
Lender may declare the entire Principal Balance immediately due and payable,
without presentment, protest, notice or demand, all of which are expressly
waived, and the Principal Balance shall be paid by the Borrower in legal tender
of the United States of America, in immediately available funds. The term “Event
of Default” shall mean any of the following:

 

The Borrower shall make an assignment for the benefit of creditors; an order,
judgment or decree shall be entered for relief in respect of or adjudicating the
Borrower bankrupt or insolvent; the Borrower shall petition or apply to any
tribunal for the appointment of, or taking of possession by, a trustee,
receiver, custodian, or liquidator or other similar official of the Borrower or
of any substantial part of any of their respective assets; the Borrower shall
commence any proceeding relating to the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, or any such petition or application is
filed or any such proceeding is commenced against the Borrower and such
petition, application or proceeding is not dismissed within ninety (90) days.

 

8. REMEDIES. Upon the occurrence of an event of default as defined above, Lender
may declare the entire unpaid Principal Balance, to be immediately due and
payable without presentment, demand, protest, or other notice of any kind.
Lender may suspend or terminate any obligation it may have hereunder to make
additional Advances. To the extent permitted by law, Borrower waives any rights
to presentment, demand, protest, or notice of any kind in connection with this
Loan Agreement, and the Note. No failure or delay on the part of Lender in
exercising any right, power, or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies provided herein are cumulative and not
exclusive of any other rights or remedies provided at law or in equity. Borrower
agrees to pay all costs of collection incurred by reason of the default,
including court costs and reasonable attorney's fees.

 



  2

   



 

9. NOTICE. Any written notice will be deemed effective on the date such notice
is placed, first class, postage prepaid, in the United States mail, addressed to
the party to which notice is being given as follows:

 



 

Borrower:

WOD Market LLC

720 S. Colorado Blvd., PH North

Denver, CO 80246

Attn: Taryn Watson, Manager

Ph. (720) 289-6148

 

 

Email: taryn.watson@thewodmarket.com

 

 

 

 

Lender:

WOD Retail Solutions Inc.

720 S. Colorado Blvd., PH North

Denver, CO 80246

Attn: Brenton Mix, Chief Executive Officer

Ph. (720) 240-9378

Email: admin@wodrs.com



 

10. GENERAL PROVISIONS. All representations and warranties made in this Loan
Agreement, and Note, and in any certificate delivered pursuant thereto shall
survive the execution and delivery of this Loan Agreement, and Note, and the
making of any loans hereunder. This Loan Agreement, Note, and will be binding
upon and inure to the benefit of Borrower and Lender, their respective
successors and assigns, except that Borrower may not assign or transfer its
rights or delegate its duties hereunder without the prior written consent of
Lender. This Loan Agreement, and Note, and all documents and instruments
associated herewith will be governed by and construed and interpreted in
accordance with the laws of the Florida, United States of America. Time is of
the essence hereof. This Loan Agreement, and Note will be deemed to express,
embody, and supersede any previous understanding, agreements, or commitments,
whether written or oral, between the parties with respect to the general subject
matter hereof. This Loan Agreement, and Note may not be amended or modified
except in writing signed by the parties.

 

{Signatures on Next Page}

 



  3

   



 

IN WITNESS WHEREOF, the Parties have executed and delivered this Loan Agreement
as of the January 8, 2018.

 



 

BORROWER

 

 

 

 

WOD Market LLC,

A Colorado limited liability company

 

        By:

/s/ Taryn Watson

 

 

Taryn Watson       Manager          

 

LENDER

 

 

 

 

 

WOD Retail Solutions Inc.,

A Florida corporation

 

 

 

 

 

 

 

/s/ Brenton Mix

 

 

 

Brenton Mix,

 

 

 

Chief Executive Officer

 



 



  4

   



 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

THIS NOTE AND THE UNITS ACQUIRABLE ON CONVERSION HEREOF HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR
SALE, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATI ON
OR AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION SHALL BE SATISFACTORY TO THE
BORROWER, THAT SUCH REGISTRATION IS NOT REQUIRED.

 



USD $8,000,000.00

 

Dated: January 8, 2018



 

FOR VALUE RECEIVED, the undersigned, WOD MARKET LLC, a Colorado limited
liability company (the "Borrower"), agrees and promises to pay to WOD RETAIL
SOLUTIONS INC., f/k/a Elite Data Services Inc., a Florida corporation (the
"Holder"), the principal amount of Eight Million U.S. Dollars (USD
$8,000,000.00) (the “Principal Amount”), without interest, as follows:

 

(a) The Principal Amount shall bear no interest from this date until paid.

 

(b) On December 31, 2018 or on a date mutually agreed to by the Borrower and
Holder (the “Due Date”), (i) the entire Principal Amount shall be due and
payable in full, and (ii) this Note shall convert into fully paid and
nonassessable units (“Unit” or “Units”) of membership interest, no par value, of
the Borrower (“Membership Interest”), representing one (1) Unit for every Ten
Thousand U.S. Dollars (USD $10,000.00) of outstanding Principal Amount on the
date of conversion, pursuant to the terms of the Loan Agreement, dated on even
date herewith, of which this Note is made a part therewith.

 

1. Manner of Payment. The Borrower shall deliver to the Holder (a) its check
made payable to the Holder for the Principal Amount, and/or (b) the Units on Due
Date in accordance with the provisions of Section 5.

 

2. Events of Default; Consequences. In the event of the occurrence of an event
of default the Holder may declare the entire Principal Amount immediately due
and payable, without presentment, protest, notice or demand, all of which are
expressly waived, and the Principal Amount shall be paid by the Borrower in
legal tender of the United States of America, in immediately available funds.
The term “Event of Default” shall mean any of the following:

 

The Borrower shall make an assignment for the benefit of creditors; an order,
judgment or decree shall be entered for relief in respect of or adjudicating the
Borrower bankrupt or insolvent; the Borrower shall petition or apply to any
tribunal for the appointment of, or taking of possession by, a trustee,
receiver, custodian, or liquidator or other similar official of the Borrower or
of any substantial part of any of their respective assets; the Borrower shall
commence any proceeding relating to the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction, or any such petition or application is
filed or any such proceeding is commenced against the Borrower and such
petition, application or proceeding is not dismissed within ninety (90) days.

 

3. No Setoff, Etc. The obligations of the Borrower to pay the Principal Amount
to the Holder shall be absolute and unconditional and the Borrower shall make
such payment without abatement, diminution or deduction regardless of any cause
or circumstances whatsoever including, without limitation, any defense, setoff,
recoupment, or counterclaim which the Borrower may have or assert against the
Holder or any other person.

 



  5

   



  

4. Waiver of Presentment, Etc. The Borrower waives presentment, demand, notice
of dishonor, protest and notice of nonpayment and protest.

 

5. Automatic Conversion. On the Due Date (also referred to in this section as
the “Conversion Date”), this Note shall be automatically converted into the
Units which shall be fully paid and nonassessable Units of Membership Interest
of the Borrower (the “Conversion”). Such Conversion shall be effected by the
surrender of this Note to the Borrower, at the principal office of the Borrower,
whereupon the Borrower shall (a) pay to the Holder the Principal Amount and (b)
issue and deliver to the Holder certificate(s) for Membership Interest
representing the Units registered in the name of the Holder and this Note shall
be cancelled and marked “Paid in Full.” Such Conversion shall be deemed to have
been effected as of the close of business on the Conversion Date, and at such
time, the rights of the Holder with respect to the Principal Amount and this
Note shall cease and the Holder shall be deemed to have become the holder of
record of the Units of Membership Interest represented by such certificate(s).
The Holder agrees that such Units shall be subject to any and all restrictions
on transfer applicable to the Membership Interest of the Borrower pursuant to
the Operating Agreement dated February 27, 2014, and as may be amended during
this term of this Note.

 

6. Reservation of Membership Interest; Etc.

 

(a) The Borrower shall at all times from and after this date reserve and keep
available out of its authorized but unissued Units of Membership Interest, or
otherwise, solely for the purpose of issuance upon the Conversion Date, such
number of Units of Membership Interest as shall then be issuable upon the
conversion of this Note. The Borrower covenants that all Units of Membership
Interest which shall be so issuable shall, when issued, be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges.

 

(b) The Borrower shall not take any action which would result in any adjustment
of the number of Units of Membership Interest acquirable upon conversion of this
Note if the total number of Units issuable after such action upon conversion of
this Note, together with the total number of Units of Membership Interest then
outstanding, would exceed the total number of Units of Membership Interest then
authorized under the Borrower's Operating Agreement, as amended, which are not
reserved or required to be reserved for any purpose other than the purpose of
issue upon conversion of this Note.

 

(c) The issuance of certificates for Units of Membership Interest upon
conversion of this Note shall be made without charge to the Holder for any
issuance tax or other cost incurred by the Borrower in connection with such
conversion and the related issuance of Units of Membership Interest.

 

7. No Adjustment Provisions. The Holder acknowledges and agrees that the number
of Units issuable upon conversion has been determined as of the date of the
issuance of this Note, that no adjustment to the number of Units issuable upon
the Conversion Date shall be made by reason of additional Units of stock of the
Borrower issued by the Borrower after the date of issuance of this Note, and
that no adjustments shall be made upon issuance of the Units on the Conversion
Date for any other diluting issues except for the following:

 



  6

   



 

(a) Subdivisions and Combinations. Anything in this Section 7 to the contrary
notwithstanding, in the event the Borrower shall at any time subdivide (by any
Membership Interest split, distribution, or otherwise) one or more classes of
its outstanding Membership Interest into a greater number of Units of Membership
Interest, the number of Units shall be proportionately adjusted, as applicable.
Similarly, in the event the outstanding Units of one or more classes of
Membership Interest shall at any time be combined into a smaller number of Units
(by reverse Membership Interest split or otherwise), the number of Units shall
be proportionately adjusted, as applicable. In the case of any distribution
described in this subsection (a), the adjustment to be made shall be made as of
the time immediately after the close of business on the record date for the
determination of holders of any class of securities entitled to receive such
dividend; provided, however, that if such record date shall have been fixed and
such dividend shall not have been fully paid on the date fixed, such adjustment
shall be cancelled as of the close of business on such record date and,
thereafter, the number of Units shall be adjusted pursuant to this subsection
(a) as of the time of actual payment of such distribution. In the case of any
subdivision (other than a distribution) or combination described in this
subsection (a), the adjustment to be made pursuant hereto shall be made as of
the close of business on the date immediately prior to the date upon which such
corporate action becomes effective.

 

(b) Organic Changes, Etc. If any capital reorganization or reclassification of
the securities of the Borrower (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of an
issuance of Membership Interest by dividend or other distribution or by reason
of a subdivision or combination), or any consolidation or merger of the Borrower
with or into another Borrower or any sale of all or substantially all of the
Borrower's property and assets to any person, firm or Borrower (collectively,
any "Organic Change") shall be effected in such a way that holders of Membership
Interest shall be entitled to receive (either directly or upon subsequent
liquidation) Membership Interest, securities or assets with respect to or in
exchange for Membership Interest, then, as a condition to such Organic Change,
lawful and adequate provision shall be made whereby the Holder shall thereafter
have the right to acquire and receive upon the basis and upon the terms and
conditions specified herein and in lieu of the Units of Membership Interest of
the Borrower immediately theretofore acquirable and receivable (directly or upon
subsequent conversion, assuming unrestricted convertibility) upon the conversion
of this Note, such Units of Membership Interest, securities or assets as may be
issued or payable with respect to or in exchange for a number of outstanding
Units of Membership Interest equal to the number of Units of Membership Interest
immediately theretofore acquirable and receivable (directly or upon subsequent
conversion, assuming unrestricted convertibility) upon conversion of this Note
had such Organic Change not taken place (except that the terms of the
parenthetical provision at the end of the next sentence shall be applied in
determining the number of Units of Membership Interest immediately theretofore
acquirable and receivable). In any such case, appropriate provision shall be
made with respect to the Holder's rights and interests to the end that the
provisions contained in this Note shall thereafter be applicable in relation to
any Units of Membership Interest, securities or assets thereafter deliverable
upon the Conversion Date (including, in the case of any such consolidation,
merger or sale in which the successor Borrower or purchasing entity is other
than the Borrower, an immediate adjustment in the number of Units of Membership
Interest acquirable and receivable up on conversion of this Note). In the event
of a merger or consolidation of the Borrower with or into another Borrower or
the sale of all or substantially all of the Borrower's property and assets to
another Borrower as a result of which a number of Units of Membership Interest
of the surviving or purchasing Borrower greater or lesser than the number of
Units of Membership Interest of the Borrower outstanding immediately prior to
such merger, consolidation or sale are issuable to holders of Membership
Interest, the aggregate number of Units of Membership Interest into which this
Note was convertible in effect immediately prior to such merger, consolidation
or sale shall be adjusted (pursuant to subsection (a) of this Section 7) as
though there were a subdivision or combination of the outstanding Units of
Membership Interest. The provisions of this subsection (a) shall similarly apply
to successive Organic Changes.

 

8. Notice of Adjustment. Upon the Conversion, the Borrower shall deliver to the
Holder a written notice setting forth in reasonable detail the method of
calculation of the number of Units issuable upon Conversion and the facts upon
which such calculation is based. The Borrower shall, upon written request at any
time by the Holder, furnish or cause to be furnished to such Holder a similar
certificate setting forth the number of Units of Membership Interest which then
would be received by the Holder upon the Conversion Date. The Borrower may
retain a firm of public accountants which may be the firm regularly retained by
the Borrower to make any computation required under this Section 8 and a
certificate signed by such firm shall be conclusive evidence of the correctness
of any computation made under this Section 8.

 



  7

   



 

9. Voting. Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to consent or to receive notice as a member in
respect of the meetings of members for the election of directors of the
Borrower, if a board has been created, or any other matter.

 

10. Representations and Warranties of the Holder. The Holder by its acceptance
hereof represents and warrants to the Borrower that it is acquiring the Note and
the Units issuable upon conversion for its own account for investment only and
not with a view to distribution or resale. The Holder agrees not to sell or
otherwise dispose of the Note or the Units in violation of the provisions of
applicable securities laws of the United States of America (the “Securities
Laws”). The Holder understands that the Note and the Units have not been
registered by reason of their issuance in a transaction exempt from the
registration requirements of applicable Securities Laws and, accordingly, must
be held indefinitely by him unless they are later transferred in transactions
that are either registered under applicable Securities Laws or exempt from
registration. The Holder understands that the Borrower is under no obligation to
register the Note or the Units under applicable Securities Laws or to file for
or comply with an exemption from registration, and recognizes that exemptions
from registration, in any case, are limited and may not be available when the
Holder may wish to sell, transfer or otherwise dispose of the Note or the Units.
The Holder understands that the certificate(s) representing the Units will bear
a legend to such effect. The Holder represents and warrants to the Borrower that
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risk of its loan to the Borrower and is
able to incur a complete loss of his investment and to bear the risk of such a
loss for an indefinite period of time. The Holder understands that the Note and
the Units are a risky and speculative investment. The Holder acknowledges that
the Borrower has given it access to the corporate records and accounts of the
Borrower, has made its managers available for interviews and has furnished it
with all documents required by Holder to make an informed decision with regard
to its investment in the Note and the Units.

 

11. Notices.

 

(a) Any notice pursuant to this Note to be given or made by the Holder to or
upon the Borrower shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Borrower to the Holder) as follows:

 



 

WOD Market LLC

720 S. Colorado Blvd., PH North

Denver, CO 80246

Attn: Taryn Watson, Manager

Ph. (720) 289-6148

 

 

Email: taryn.watson@thewodmarket.com

 



 

(b) Any bank draft payment on this Note (if not by wire transfer) made by the
Borrower to Holder shall be sent by certified or registered mail, postage
prepaid, addressed (until another address is sent by the Holder to the Borrower)
as follows:

 



 

WOD Retail Solutions Inc.

720 S. Colorado Blvd., PH North

Denver, CO 80246

Attn: Brenton Mix, Chief Executive Officer

Ph. (720) 240-9378

Email: admin@wodrs.com

 



 



  8

   



 

(c) Any notice pursuant to this Note to be given or made by the Borrower to or
upon the Holder shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Holder to the Borrower) to the address of the Holder set forth above.

 

12. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida, the United States of America.

 

13. Register of Notes. The Borrower shall keep at its principal office (or such
other place the Borrower reasonably designates) a register for the registration
of Convertible Notes and the name and address of each holder of Convertible
Notes. The register shall be made available by the Borrower for review by the
Holder or the Holder’s agent during usual business hours of the Borrower.

 

14. Modification and Waiver. No modification or waiver of any provision of this
Note, nor any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing signed by the Holder and then such
modification or waiver shall be effective only in the specific instance for the
specific purpose given.

 

EXECUTED on the day and year first written above.

 



 

BORROWER

 

 

 

 

WOD MARKET LLC,

a Colorado limited liability company

 

        By:

/s/ Taryn Watson

 

 

Taryn Watson,

      Manager  



 

 



 9



 